H. Brown, J.,
dissenting. The majority, in its syllabus law, states that in construing the language of a city charter, it is the duty of this court to give effect to the words used, not to delete words used or to insert words not used. Having stated the principle, the majority proceeds to a decision which requires the insertion of language into the Cleveland Charter. Thus, I must dissent.
Neither the Ohio Constitution nor state law prohibits the use of tax revenue by a municipality to support a municipal electric utility. The duly elected Council of the city of Cleveland has enacted an ordinance which relieved its municipal light company (“Muni Light”) of any obligation to repay the sum of $29,450,273 previously expended by the city in Muni Light’s behalf. Understandably, Cleveland Electric Illuminating Company (“CEI”), a privately owned utility and a competitor of Muni Light, objected. CEI made its objection in the form of a taxpayer’s suit seeking to thwart the will of the council. The question before us is whether the Charter of the city of Cleveland conflicts with and precludes the ordinance which was passed by city council.
A city charter operates to limit the legislative power of a municipality only when it contains a clear prohibition against the proposed legislation. See Bd. of Elections v. State, ex rel. Schneider (1934), 128 Ohio St. 273, 191 N. E. 115; Ostrander v. Preece (1935), 129 Ohio St. 625, 3 O.O. 24, 196 N.E. 670, appeal dismissed (1935), 296 U.S. 543; Reed v. Youngstown (1962), 173 Ohio St. 265, 19 O.O. 2d 119, 181 N.E. 2d 700; Cleveland, ex rel. Neelon, v. Locher (1971), 25 Ohio St. 2d 49, 54 O.O. 2d 189, 266 N.E. 2d 831; Fondessy Enterprises, Inc. v. Oregon (1986), 23 Ohio St. 3d 213, 23 OBR 372, 492 N.E. 2d 797; Bd. of Commrs. v. Church (1900), 62 Ohio St. 318, 57 N.E. 50; Gallagher v. Cleveland (1983), 10 Ohio App. 3d 77, 10 OBR 98, 460 N.E. 2d 733.
Thus, the resolution of this case turns upon an examination of the pertinent provisions of the charter and of the challenged ordinance.
To reach the result it desires, the majority grasps at language contained in Sections 111 and 41 of the Cleveland Charter.
Section 41 provides:
“Upon the written recommendation of the mayor, the council may at any time transfer an unencumbered balance of an appropriation made for the use of one department, division or purpose to any other department, division or purpose, but no such transfer of revenues or earnings of any non-tax supported public utility to any other purpose shall be made * * (Emphasis added.)
There is no issue in this case of a transfer of revenues or earnings by a non-tax supported public utility to any other purpose. Thus that provision, on its face, has no application to the case before us.
Section 111 provides:
“The Director of Public Utilities shall manage and supervise all non-tax supported public utility undertakings of the City, including all Municipal water, lighting, heating, power and transmission enterprises, but excluding mass transportation enterprises, and such other utilities now owned or hereafter acquired by the City of Cleveland as may be placed under any management and supervision other than that of the Director of Public Utilities.” (Emphasis added.)
Section 111 defines the duties and authority of the city’s public utilities *56director. The use of the words “non-tax supported public utility,” in the context of defining the director’s authority, is not a prohibition on transfer of funds to a municipal utility. Section 111, as the court of appeals notes, makes no reference to the transfer of tax funds and contains no prohibition of such transfers. We should affirm the refusal by the courts below to incorporate a prohibition into the language of an ordinance where such prohibition does not exist.
The use of the words “non-tax supported” in Section 111 does suggest that somewhere in the charter there might be a prohibition on transfer of funds to a municipal utility. But, there is no such prohibition. Little can be added to the analysis by the court of appeals which stated:
“This section [41] first permits transfers of tax funds among the various departments and for varying purposes. The drafters then expressly prohibited * * * the transfer of revenues or earnings of non-tax supported public utilities to any other purpose except those mentioned, which are not in issue. This is the only restriction set forth in this section. No such limitation exists on transfers to ‘non-tax supported’ utilities and we will not imply one.” (Emphasis sic.)
To read a prohibition into a charter or statute when a prohibition is not contained in the words used therein is in contravention of well-established rules of statutory construction. Bernardini v. Bd. of Edn. (1979), 58 Ohio St. 2d 1, 4, 12 O.O. 3d 1, 2-3, 387 N.E. 2d 1222, 1224; Dougherty v. Torrence (1982), 2 Ohio St. 3d 69, 70, 2 OBR 625, 626, 442 N.E. 2d 1295, 1296; Ohio Assn. of Pub. School Emp. v. Twin Valley Local School Dist. Bd. of Edn. (1983), 6 Ohio St. 3d 178, 181, 6 OBR 235, 238, 451 N.E. 2d 1211, 1214; Cleveland v. Pub. Util. Comm. (1984), 10 Ohio St. 3d 18, 20, 10 OBR 171, 173, 460 N.E. 2d 1113, 1115; Bockover v. Ludlow Corp. (1986), 23 Ohio St. 3d 190, 194, 23 OBR 352, 356, 492 N.E. 2d 149, 152-153.
I would affirm the decision reached by the trial court which was unanimously affirmed by the court of appeals.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.